Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Inasmuch as applicant foes not clearly identify what the recited roughness surface area ration (RSAR) is Claim 3 is held to be unclear, vague and indefinite. For example applicant recites a ratio. This implies that there are two substances, two elements, two item that are being compared. Applicant fails to state what is being analyzed/measured/compared.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (Japan Pat. Doc. 10107448 A) hereinafter Hayashi et al.
	Hayashi et al teach a method for making a circuit pattern layer (6) wherein an insulative layer (8) is bonded to a metallic layer (5) which is bonded to a transfer sheet (4). The metallic sheet is etched to form a circuit layer (7). Layer (6) and circuit layer (7) are transferred onto insulative layer (8).  Insulative layer (9) is formed on the circuit layer (7) and insulative layer (8). A plurality of wiring layers (A) are laminated and integrally formed into a multi-layered wiring board having inner wiring circuit layer (7) between layer (6) and layer (9). It would have been obvious to provide a stacking structure (A and B) the stacking structure including a substrate and a thin film (6 and 13) disposed on the substrate (8) and having a plurality of recesses wherein the recesses are connected as a single piece, bottom portions and top portions  of the recesses are configured to arrange in a staggered manner to form a multi-dimensional arrangement (Cf. Fig.1(g) and 2(d)) and a dielectric layer (6 and 13) disposed on the transferring layer (4) wherein at least a portion of the dielectric layer is located in the recesses such 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D.VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

.